
	
		II
		Calendar No. 835
		110th CONGRESS
		2d Session
		S. 3186
		IN THE SENATE OF THE UNITED STATES
		
			June 24 (legislative
			 day, June 23), 2008
			Mr. Sanders (for
			 himself, Mr. Leahy,
			 Mr. Brown, and Mr. Cardin) introduced the following bill; which was
			 read the first time
		
		
			June 25, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide funding for the Low-Income Home Energy
		  Assistance Program.
	
	
		1.Short titleThis Act may be cited as the
			 Warm in Winter and Cool in Summer
			 Act.
		2.Low-income home
			 energy assistance appropriations
			(a)In
			 GeneralIn addition to any amounts appropriated under any other
			 provision of Federal law, there is appropriated, out of any money in the
			 Treasury not otherwise appropriated, for fiscal year 2008—
				(1)$1,265,000,000
			 (to remain available until expended) for making payments under subsections (a)
			 through (d) of section 2604 of the Low-Income Home Energy Assistance Act of
			 1981 (42 U.S.C. 8623); and
				(2)$1,265,000,000
			 (to remain available until expended) for making payments under section 2604(e)
			 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623(e)),
			 notwithstanding the designation requirement of section 2602(e) of such Act (42
			 U.S.C. 8621(e)).
				(b)Emergency
			 requirementThe amount provided under this section is designated
			 as an emergency requirement and necessary to meet emergency needs, pursuant to
			 section 204 of S. Con. Res. 21 (110th Congress), the concurrent resolution on
			 the budget for fiscal year 2008.
			
	
		June 25, 2008
		Read the second time and placed on the
		  calendar
	
